Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Ravichandran (US PG Pub No. 2021/0171012) teaches A vehicle control device configured to perform a vehicle speed control of a vehicle in which a driving force from an engine including a supercharger is transmitted to a driving wheel through a transmission, the vehicle control device comprising: 
an acceleration rate feedback processor configured to perform calculation of an amount of acceleration rate feedback on a basis of a target acceleration rate and a current actual acceleration rate, the target acceleration rate being calculated in the vehicle speed control; 
a target driving force processor configured to calculate a target driving force on a basis of the target acceleration rate and the amount of the acceleration rate feedback; 
a requested torque processor configured to calculate requested torque of the engine on a basis of target torque, the target torque being calculated on a basis of the target driving force and a transmission ratio of the transmission; 
however the prior art of record fails to show or adequately teach
a supercharging determination torque processor configured to calculate supercharging determination torque on a basis of a rotational speed of the engine and atmospheric pressure, the supercharging determination torque being provided to determine whether or not to switch on the supercharger; 44 115481669v3243410.000245 A04519US00
a requested speed processor configured to calculate a requested speed on input side of the transmission, on a basis of a target speed, the target speed being calculated on a basis of the target driving force and an actual vehicle speed of the vehicle; and 
a supercharging operation determination processor configured to determine whether to switch on or off the supercharger, on a basis of a result of comparison of the requested torque and the supercharging determination torque, wherein 
when determining that the requested torque is in vicinity of the supercharging determination torque, the acceleration rate feedback processor is configured to inhibit the calculation of the amount of the acceleration rate feedback, and
 when determining that the requested torque is in the vicinity of the supercharging determination torque, the requested speed processor is configured to correct the target speed in accordance with an altitude, to set the requested speed at a smaller value than on flat ground as the altitude becomes higher..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747